Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 rejections

Based on the changes introduced by amendment of 05/06/2022 the 112(b) Rejections of Claims 1-19 are withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Behar “Rock-Eval 6 Technology Performances and Developments” discloses rock-eval pyrolysis method has been extensively used for oil and gas exploration. The technique uses temperature programmed heating of a small amount of rock or coal in an inert atmosphere in order to determine the quantity of free hydrocarbons present in the sample (Introduction).
Romero-Sermiento et.al., (US Pub.2019/0107522) discloses an estimation of free hydrocarbons within an unconventional source rock, and quantifies in a differentiated manner the quantity of free hydrocarbons from the quantity of hydrocarbons retained in the organic matter of the rock (para [0030]); heating the sample according a first heating sequence and measuring a quantity of CO and a representative quantity of CO2 (para [0034]; in para [0045], where first temperature value between 50°C and 120°C, and a second temperature (T2) between 180°C and 220°C.
Espitalie et.al., (US Pub.20110263034) discloses (para [0016]-[0024], a method for sulfur characterization and quantification in a sample of sedimentary rocks or of petroleum products, and transferring the pyrolysis residues of said sample into an oxidation oven and continuously measuring the amount of SO2 contained in the effluents resulting from said oxidation heating; oxidizing part of the pyrolysis effluents and continuously measuring the amount of SO2 contained in said part after oxidation. According to a variant of the method, it is possible to measure: the amounts of hydrocarbon-containing products, of CO and of CO2 contained in the pyrolysis effluents, the amounts of CO and of CO2 contained in the effluents resulting from said oxidation heating. The temperature of the pyrolysis oven can range between 60.degree. C. and 800.degree. C. The temperature of the oxidation oven can range between 100.degree. C. and 1300.degree. C.
Regarding Claim 1:
The prior art of record does not teach or render obvious the steps of: 
“A. the sample is heated in an inert atmosphere, between a first temperature of between 80°C and 320°C and a second temperature of between 600°C and 700°C, while following a first temperature sequence, and an amount of hydrocarbon-based compounds, an amount of CO and an amount of CO2 released during said first 10 temperature sequence are continuously measured; 
B. at least one portion of the effluents resulting from said heating of said sample in an inert atmosphere is continuously oxidized, an amount of SO2 released by said oxidation of said effluents as a function of the time of said heating in an inert atmosphere is continuously measured, and at least one pyrolysis pyritic sulfur 15 content S5"°) is determined from said amount of SO2;
 C. the residue of said sample resulting from said heating in an inert atmosphere is heated in an oxidizing atmosphere between a third temperature of between 280°C and 320°C and a fourth temperature of greater than or equal to 800°C, while following a second temperature sequence, and an amount of CO and an amount of 20 CO2 released during said second temperature sequence are continuously measured; characterized in that at least one pyritic sulfur content SPyrit in said sample is determined on the basis of the formula:

    PNG
    media_image1.png
    58
    263
    media_image1.png
    Greyscale

wherein is a parameter representing a proportion of said pyrolysis pyritic sulfur relative to said total sulfur, is a parameter representing an effect of the mineral matrix on said proportion, and y is a parameter representing an effect of the organic matrix on said proportion, the values of said parameters « and B being predetermined, and said parameter y being determined from the formula: = f(Ol,HI) wherein f is a function of at least one oxygen index Ol and of a hydrogen index HI, said hydrogen index HI being a function at least of said amount of hydrocarbon-based compounds measured during said heating in an inert atmosphere and said amounts of CO and of CO2  measured during said first and second temperature sequences, and said oxygen index Ol being a function at least of said amounts of CO and of CO2 measured during said first and second temperature sequences.” 
Claims 2-19 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862